                 Case 21-10474-MFW                 Doc 549      Filed 06/23/21        Page 1 of 17




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 513 & 514


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On June 2, 2021, I caused to be served the following:

      a. “Order Amending Final Cash Collateral Order and Extending the Debtors’ Authority to
         Use Cash Collateral,” dated June 2, 2021 [Docket No. 513], (the “Amending Order”), and




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW          Doc 549     Filed 06/23/21     Page 2 of 17




   b. “Scheduling Order for Cantera Crossing Contested Matter,” dated June 2, 2021 [Docket
      No. 514], (the “Scheduling Order”),

by causing a true and correct copy of the:

      i.   Amending Order and Scheduling Order to be enclosed securely in separate postage
           pre-paid envelopes and delivered via first class mail to those parties listed on the
           annexed Exhibit A,

     ii.   Amending Order to be enclosed securely in separate postage pre-paid envelopes and
           delivered via first class mail to those parties listed on the annexed Exhibit B,

    iii.   Amending Order and Scheduling Order to be delivered via electronic mail to those
           parties listed on the annexed Exhibit C,

     iv.   Amending Order to be delivered via electronic mail to those parties listed on the
           annexed Exhibit D,

     v.    Scheduling Order to be delivered via electronic mail to those parties listed on the
           annexed Exhibit E, and

     vi.   Scheduling Order to be delivered via electronic mail to the following party:
           jraviele@kelleydrye.com.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                 /s/ Angela Chachoff
                                                                 Angela Chachoff
Sworn to before me this
3rd day of June, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 549   Filed 06/23/21   Page 3 of 17




                    EXHIBIT A
                                        ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW        Doc 549 Filed 06/23/21
                                                 Service List
                                                                               Page 4 of 17

Claim Name                            Address Information
DEPARTMENT OF THE TREASURY - IRS      1500 PENNSYLVANIA AVE, NW WASHINGTON DC 20220
INTERNAL REVENUE SERVICES             ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
US SMALL BUSINESS ADMINISTRATION      C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                      SW, STE 6050 WASHINGTON DC 20416




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 21-10474-MFW   Doc 549   Filed 06/23/21   Page 5 of 17




                    EXHIBIT B
                                        ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW     Doc 549 Filed 06/23/21
                                                 Service List
                                                                               Page 6 of 17

Claim Name                            Address Information
TEXAS CAPITAL BANK, N.A               ATTN: JEFFREY M. PARILLA 200 MCKINNEY AVENUE STE 700 DALLAS TX 75201
TEXAS CAPITAL BANK, N.A               PO BOX 224318 DALLAS TX 75222-9775




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
                                          ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW         Doc 549 Filed 06/23/21
                                                   Service List
                                                                                   Page 7 of 17

Claim Name                              Address Information
CRADDOCK PROPERTIES, L.L.C.             C/O LARRY J. CRADDOCK 2325 HARTFORD ROAD AUSTIN TX 78703
DENVER URBAN RENEWAL AUTHORITY          C/O HOGAN LOVELLS; ATTN; JOHN D BECK 390 MADISON AVENUE NEW YORK NY 10017
EPR                                     C/O STINSON LLP ATTN: BRIAN E. SOBCZYK 1201 WALNUT STREET, SUITE 2900 KANSAS
                                        CITY MO 64106-2150
FOPA PARTNERS, LLC                      3441 OLIVE STREET ST. LOUIS MO 63103
GS SOUTH LAMAR PLAZA                    C/O JACKSON WALKER ATTN: JOSHUA A. ROMERO 100 CONGRESS AVENUE, SUITE 1100
                                        AUSTIN TX 78701
KERBBY, LLC                             C/O POYNER SPRUILL LLP ATTN: CHRISTINE L. HOOD 301 FAYETTEVILLE ST STE 1900
                                        RALEIGH NC 27601
MEP MAINSTREET OPERATIONS, LLC          ATTN: GENERAL COUNSEL 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS, LLC          C/O THE CORDISH COMPANY 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MUELLER ALDRICH STREET, LLC             C/O WALLER LAW ATTN: ERIC TAUBE & MARK MINUTI 100 CONGRESS AVE, SUITE 1800
                                        AUSTIN TX 78701
NEW BRAUNFELS MARKETPLACE LP            177 W MILL STREET NEW BRAUNFELS TX 78130
URBAN EDGE PROPERTIES                   ATTN: ANDREW LURIE, REAL ESTATE COUNSEL 210 ROUTE 4 EAST PARAMUS NJ 07652
VINELAND POINTE OWNER LLC               C/O OCONNOR CAPITAL PARTNERS ATTN: PETER BERGNER 535 MADISON AVE, 6TH FL NEW
                                        YORK NY 10022
VINELAND POINTE OWNER LLC               C/O OCONNOR PROPERTY MAGEMENT LLC ATTN: YVONNE JONES 230 ROYAL PALM WAY STE
                                        102 PALM BEACH FL 33480




                                 Total Creditor count 13




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 21-10474-MFW   Doc 549   Filed 06/23/21   Page 8 of 17




                    EXHIBIT C
                Case 21-10474-MFW                      Doc 549                   Filed 06/23/21
                                                      Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                                 Page 9 of 17
                                                            Case No. 21‐10474 (MFW)
                                                          Master Service List ‐ Email List




NAME                                  ATTN:                                          EMAIL
                                      ATTN: LESLIE C. HEILMAN; LAUREL D.
BALLARD SPAHR LLP                     ROGLEN                                         heilmanl@ballardspahr.com; roglenl@ballardspahr.com
BALLARD SPAHR LLP                     ATTN: DUSTIN P. BRANCH                         branchd@ballardspahr.com
                                      ATTN: STANLEY B. TARR; VICTORIA A.
BLANK ROME LLP                        GUILFOYLE                                      Tarr@BlankRome.com; Guilfoyle@BlankRome.com
CHIPMAN BROWN CICERO & COLE, LLP      ATTN: MARK L. DESGROSSEILLIERS                 DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                      ATTN: IRVING E. WALKER                         iwalker@coleschotz.com
COZEN O’CONNOR                        ATTN: THOMAS M. HORAN                          thoran@cozen.com
DELAWARE DIVISION OF REVENUE          ATTN: ZILLAH FRAMPTON                          FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                              STATETREASURER@STATE.DE.US
                                      ATTN: ROBERT A. MCDERMOTT, ASST.
DENVER CITY ATTORNEY’S OFFICE         CITY ATTORNEY                                  Bankruptcy01@denvergov.org
DISTRICT OF DELAWARE                                                                 USADE.Press@usdoj.gov
DLA PIPER LLP (US)                    ATTN: STUART M. BROWN                          stuart.brown@us.dlapiper.com
                                      ATTN: JAMILA JUSTINE WILLIS; GREGORY
DLA PIPER LLP (US)                    M. JUELL                             jamila.willis@us.dlapiper.com; gregory.juell@us.dlapiper.com
GELLERT SCALI BUSENKELL & BROWN,
LLC                                   ATTN: MICHAEL BUSENKELL, ESQ.                  mbusenkell@gsbblaw.com
JACK SHRUM, PA                        ATTN: “J” JACKSON SHRUM, ESQUIRE               Jshrum@jshrumlaw.com
                                      ATTN: ADAM G. LANDIS, ESQ.; MATTHEW
                                      B. MCGUIRE, ESQ.; NICOLAS E. JENNER,
LANDIS RATH & COBB LLP                ESQ.                                           landis@lrclaw.com; mcguire@lrclaw.com; jenner@lrclaw.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC ATTN: SUSAN E. KAUFMAN, ESQUIRE                  skaufman@skaufmanlaw.com
LEWIS, REED & ALLEN, P.C.          ATTN: RONALD W. RYAN, ESQ.                        rryan@lewisreedallen.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: DON STECKER                                 sanantonio.bankruptcy@publicans.com
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: ELIZABETH WELLER                            dallas.bankruptcy@publicans.com
LOCKE LORD LLP                        ATTN: JACK E. JACOBSEN                         jjacobsen@lockelord.com
                                      ATTN: KATE R. BUCK, ESQ.; SHANNON D.
MCCARTER & ENGLISH, LLP               HUMISTON, ESQ.                                 kbuck@mccarter.com; shumiston@mccarter.com
P.C.                                  ATTN: TARA LEDAY                               tleday@mvbalaw.com
MCGINNIS LOCHRIDGE                    ATTN: ED MCHORSE                               EMcHorse@mcginnislaw.com
MONZACK MERSKY and BROWDER, P.A.      ATTN: RACHEL B. MERSKY                         rmersky@monlaw.com
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: JASON B. BINFORD; LAYLA D.
DIVISION                              MILLIGAN                                       jason.binford@oag.texas.gov; layla.milligan@oag.texas.gov
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: KIMBERLY A. WALSH; SHERRI K.
DIVISION                              SIMPSON                                        bk-kwalsh@oag.texas.gov; sherri.simpson@oag.texas.gov
OFFICE OF THE UNITED STATES
ATTORNEY DISTRICT OF DELAWARE                                                        USADE.ECFBANKRUPTCY@USDOJ.GOV; ellen.slights@usdoj.gov
OFFICE OF THE UNITED STATES TRUSTEE                                        ustrustee.program@usdoj.gov
                                      ATTN: BRADFORD J. SANDLER; STEVEN W.
                                      GOLDEN; ROBERT J. FEINSTEIN; CIA H.  bsandler@pszjlaw.com; sgolden@pszjlaw.com; rfeinstein@pszjlaw.com;
PACHULSKI STANG ZIEHL & JONES LLP     MACKLE                               cmackle@pszjlaw.com
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                ATTN: EBONEY COBB                              ecobb@pbfcm.com
                                      ATTN: SHANTI M. KATONA; ANDREW J.
POLSINELLI PC                         NAZAR                                          skatona@polsinelli.com; anazar@polsinelli.com
POYNER SPRUILL LLP                    ATTN: MATTHEW P. WEINER, ESQ.                  mweiner@poynerspruill.com
PROSKAUER ROSE LLP                    ATTN: CHARLES A. DALE                          cdale@proskauer.com
PROSKAUER ROSE LLP                    ATTN: BROOKE H. BLACKWELL                      bblackwell@proskauer.com
REED SMITH LLP                        ATTN: JASON D. ANGELO                          jangelo@reedsmith.com
                                      ATTN: MARSHA A. HOUSTON;
REED SMITH LLP                        CHRISTOPHER O. RIVAS                           mhouston@reedsmith.com; crivas@reedsmith.com
                                      ATTN: GREGG M. GALARDI; CRISTINE
ROPES & GRAY LLP                      PIRRO SCHWARZMAN                               gregg.galardi@ropesgray.com; cristine.schwarzman@ropesgray.com
SALAZAR LAW                           ATTN: LUIS SALAZAR, ESQ.                       Luis@salazar.law
SAUL EWING ARNSTEIN & LEHR LLP        ATTN: MARK MINUTI, ESQUIRE                     mark.minuti@saul.com
SECRETARY OF STATE DIVISION OF
CORPORATIONS                                                                         DOSDOC_FTAX@STATE.DE.US; dosdoc_bankruptcy@state.de.us
SECURITIES & EXCHANGE COMMISSION                                                     Help@sec.gov
SECURITIES & EXCHANGE COMM-NY                                                        BANKRUPTCYNOTICESCHR@SEC.GOV;
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT                    NYROBANKRUPTCY@SEC.GOV; bankruptcynoticeschr@sec.gov
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT                    SECBANKRUPTCY@SEC.GOV; philadelphia@sec.gov
STINSON LLP                           ATTN: MARK S. CARDER, ESQ.                     mark.carder@stinson.com
SULLIVAN HAZELTINE ALLINSON LLC       ATTN: WILLIAM A. HAZELTINE, ESQ.               whazeltine@sha-llc.com
TRAVIS COUNTY ATTORNEY                ATTN: JASON A. STARKS                          Jason.Starks@traviscountytx.gov
U.S. DEPARTMENT OF JUSTICE            ATTN: BANKRUPTCY DEPT                          CIVIL.FEEDBACK@USDOJ.GOV
VENABLE LLP                           ATTN: RISHI KAPOOR; LAURA S. BOUYEA            rkapoor@venable.com; lsbouyea@venable.com
WALLER LANSDEN DORTCH & DAVIS, LLP ATTN: ERIC TAUBE, ESQUIRE                         eric.taube@wallerlaw.com
WILMER CUTLER PICKERING HALE AND   ATTN: ANDREW N. GOLDMAN; BENJAMIN
DORR LLP                           W. LOVELAND                                       andrew.goldman@wilmerhale.com; benjamin.loveland@wilmerhale.com
                                                                                     Count: 71




                                                                   Page 1 of 1
Case 21-10474-MFW   Doc 549   Filed 06/23/21   Page 10 of 17




                    EXHIBIT D
          Case 21-10474-MFW     Doc 549         Filed 06/23/21      Page 11 of 17
                           Alamo Drafthouse Cinemas Holdings, LLC
                                 Case No. 21-10474 (MFW)
                                     Banks - Email List




NAME                          EMAIL
TEXAS CAPITAL BANK, N.A.      ACHIARELLO@WINSTEAD.COM; JWIELEBINSKI@WINSTEAD.COM
                              Count:




                                        Page 1 of 1
           Case 21-10474-MFW Alamo
                                Doc      549 Filed 06/23/21
                                   Drafthouse Cinemas Holdings, LLC
                                                                              Page 12 of 17
                                           Case No. 21-10474 (MFW)
                                             Landlords - Email List




NAME                             ATTN                                 EMAIL
DENVER URBAN RENEWAL AUTHORITY   ATTN: BRIAN E. SOBCZYK               BRIAN.SOBCZYK@STINSON.COM
FOPA PARTNERS, LLC               ATTN: JOSHUA A. ROMERO               JROMERO@JW.COM
GS SOUTH LAMAR PLAZA             ATTN: CHRISTINE L. HOOD              CHOOD@POYNERSPRUILL.COM
KERBBY, LLC                      ATTN: GENERAL COUNSEL                INFO@CORDISH.COM
MEP MAINSTREET OPERATIONS, LLC   C/O THE CORDISH COMPANY              INFO@CORDISH.COM
                                                                             @                     ;
MEP MAINSTREET OPERATIONS, LLC                        ,               ISABEL@WIGGINSCOMMERCIAL.COM
MUELLER ALDRICH STREET, LLC      COUNSEL                              ALURIE@UEDGE.COM
NEW BRAUNFELS MARKETPLACE LP     ATTN: PETER BERGNER                  INFO@OCONNORCP.COM
URBAN EDGE PROPERTIES            ATTN: YVONNE JONES                   INFO@OCONNORCP.COM
                                                                      Count: 10




                                                  Page 1 of 1
          Case 21-10474-MFW            Doc 549        Filed 06/23/21     Page 13 of 17
                                  BIDDING PROCEDURES OBJECTORS
                                       Case No. 21-10474 (MFW)
                                        EMAIL SERVICE LIST




NAME                      C/O                               EMAIL
CIGNA HEALTH AND LIFE
                          CONNOLLY GALLAGHER LLP
INSURANCE COMPNAY,
AND CIGNA DENTAL HEALTH   JEFFREY C. WISLER                 JWISLER@CONNOLLYGALLAGHER.COM
                          PERDUE, BRANDON, FIELDER,         EMCCAIN@PBFCM.COM
DALLAS COUNTY UTILITY &   COLLINS & MOTT, L.L.P.            IREECE@PBFCM.COM
RECLAMATION DISTRICT      EBONNY COBB

                          LINDA D. REECE

                          MARK MINUTI                       MARK.MINUTI@SAUL.COM
                          SAUL EWING ARNSTEIN & LEHR
                          LLP
MUELLER ALDRICH STREET,
                          AND
LLC
                          ERIC TAUBE                        ERIC.TAUBE@WALLERLAW.COM
                          WALLER LANSDEN DORTCH &
                          DAVIS, LLP
                          KELLEY DRYE & WARREN LLP          RLEHANE@KELLEYDRYE.COM
                          ROBERT L. LEHANE, ESQ.            JRAVIELE@KELLEYDYRE.COM
                          JENNIFER D. RAVIELE, ESQ.         MASCOTT@KELLEYDRYE.COM
SITE CENTERS CORP.
                          MARK J. SCOTT, ESQ.


THE COUNTY OF COMAL,      MCCREARY, VESELKA, BRAGG &        TLEDAY@MVBALAW.COM
TEZAS AND THE COUNTY OF   ALLEN, P.C.
WILLIAMSON, TEXAS         TARA LEDAY
                          JASON A. STARKS                   JASON.STARKS@TRAVISCOUNTYTX.GOV
TRAVIS COUNTY
                          ASSISTANT COUNTY ATTORNEY
                                                            Count: 10




                                              Page 1 of 1
               Case 21-10474-MFW        Doc 549      Filed 06/23/21    Page 14 of 17
                                           DIP OBJECTORS
                                       Case No. 21-10474 (MFW)
                                        EMAIL SERVICE LIST

NAME                           C/O                                    EMAIL
CLAIMANTS, THE COUNTY OF COMAL, MCCREARY, VESELKA, BRAGG & ALLEN,
TX & THE COUNTY OF WILLIAMSON, P.C.
TX
                                TARA LEDAY                            TLEDAY@MVBALAW.COM
                                PERDUE, BRANDON, FIELDER,
DALLAS COUNTY UTILITY &         COLLINS & MOTT, L.L.P.
RECLAIMATION DISTRICT           EBONEY COBB                           EMCCAIN@PHFCM.COM
                                Linda D. Reece                        IREECE@PBFCM.COM
                                LINEBARGER GOGGAN BLAIR &
LOCAL TEXAS TAX AUTHORITIES     SAMPSON, LLP
                                ELIZABETH WELLER                      BETHW@LGBS.COM
                                JASON A. STARKS                       JASON.STARKS@TRAVISCOUNTYTX.
TRAVIS COUNTY
                                ASSISTANT COUNTY ATTORNEY             GOV
                                COZEN O’CONNOR
US FOODS, INC.
                                THOMAS M. HORAN                       THORAN@COZEN.COM
                                                                      Count: 6
        Case 21-10474-MFW      Doc 549          Filed 06/23/21       Page 15 of 17
                         Alamo Drafthouse Cinemas Holdings, LLC
                               Case No. 21-10474 (MFW)
                                    Utilities Objectors
                                    Email Service List



NAME                  C/O                            EMAIL
CONSOLIDATED EDISON
                      McCARTER & ENGLISH, LLP
COMPANY OF NY
                      WILLIAM F. TAYLOR, JR.         WTAYLOR@MCCARTER.COM
                      LAW FIRM OF RUSSELL R
                      JOHNSON III, PLC
                                                     RUSSELL@RUSSELLJOHNSONLAWFIRM.COM
                      JOHN M. CRAIG                  JOHN@RUSSELLJOHNSONLAWFIRM.COM
                                                     Count = 3




                                       Page 1 of 1
Case 21-10474-MFW   Doc 549   Filed 06/23/21   Page 16 of 17




                    EXHIBIT E
             Case 21-10474-MFW                  Doc 549               Filed 06/23/21
                                               Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                    Page 17 of 17
                                                     Case No. 21-10474 (MFW)
                                                        Sale Cure Objectors




                   NAME                                                                                   EMAIL
JACKSON WALKER LLP               ATTN: JENNIFER F. WERTZ; STEPHEN CALHOUN               JWERTZ@JW.COM; SCALHOUN@JW.COM
ROPES & GRAY LLP                 ATTN: HOWARD S. GLAZER                                 HOWARD.GLAZER@ROPESGRAY.COM
                                                                                        MATTHEW.WARD@WBD-US.COM; LISA.TANCREDI@WBD-
WOMBLE BOND DICKINSON (US) LLP   ATTN: MATTHEW P. WARD; LISA BITTLE TANCREDI            US.COM
                                                                                        Count: 5




                                                            Page 1 of 1
